888 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee.v.Ronald D. WATT, Defendant-Appellant.
No. 89-5226.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1989.

1
Before MERRITT, Chief Judge, WELLFORD, Circuit Judge, and ROBERT M. DEMASCIO, Senior District Judge.*

ORDER

2
Ronald D. Watt, a Tennessee prisoner proceeding pro se, appeals the order of the district court denying his motion filed pursuant to Fed.R.Crim.P. 32(c)(3)(D).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Watt alleged that the procedures required in Rule 32(c)(3)(D) were not complied with when he was sentenced in 1979.  He complained that the inaccuracies adversely affected his sentence and opportunity for parole.


4
The district court denied Watt's motion on the grounds that Watt was sentenced four years before the 1983 amendments to Rule 32(c)(3)(D) which mandated the procedures Watt claims to have been denied.  Additionally, the district court found no reason to believe that those procedures were not complied with.


5
Upon review, we affirm the denial of Watt's motion because Rule 32(c)(3)(D), standing alone, does not provide the court with jurisdiction to consider a post-judgment collateral attack on Watt's sentence for an alleged Rule 32 violation.    See United States v. Sarduy, 838 F.2d 157, 158 (6th Cir.1988).  Watt's argument is nonetheless totally without merit as the alleged errors were not brought to the district court's attention at sentence.    See United States v. Stevens, 851 F.2d 140, 145 (6th Cir.1988).


6
Accordingly, the motion for appointment of counsel is hereby denied and the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. DeMascio, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation